DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0237292) in view of Kappeler et al. (US 2013/0207603).

In regard to claim 1: (Original)

However Jeong is vague in its disclosure of the oscillator being a self-oscillation circuit that operates at the lowest frequency among the multiple resonance points.
Kappeler teaches wireless energy transmission using a resonator system comprising a self-stabilizing oscillator circuit (Par. [0068] i.e. user selectable freq.) and a teaching that the operating frequency of the system is preferred to operate at a low frequency in order to avoid radiation losses caused by electromagnetic waves (Par. [0035]).  

Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205, USPQ 215 (CCPA 1980).  

In regard to claim 2: (Original) 
Modified Jeong further discloses the wireless power transmission apparatus as in claim 1, wherein the multiple resonance points are three resonance points (Par. [0093] i.e. high low and midway).

In regard to claim 3: (Original) 
Modified Jeong further discloses the wireless power transmission apparatus as in claim 2, wherein: the three resonance points are a maximum resonance point at the highest frequency, a minimum resonance point at the lowest frequency, and a middle resonance point between the maximum resonance point and the minimum resonance point (Par. [0093] i.e. high low and midway); and the power transmission-side capacitor  (Figs. 1-4 & 12 Items 354, 356 & 1225 & Par. [0093]) is set to a capacitance value at which the difference between the minimum resonance point and the middle resonance point is greater than the difference between the middle resonance point and the maximum resonance point (Figs. 1-4 & 12 Items 354, 356 & 1225 & Par. [0093] i.e. capacitor may be designed to achieve this claimed affect).


In regard to claim 6: (Currently Amended) 
Modified Jeong further discloses a wireless power transmission system (Figs. 1-5 Items 100, 200, 350, & 404) comprising: a wireless power transmission apparatus (Figs. 1-4 Items 104, 204, 350, & 404); and a wireless power reception apparatus (Figs. 1-5 Items 108, 208, 350, & 508) that receives electric power transmitted by the wireless power transmission apparatus (Figs. 1-5 Items 100, 200, 350, & 404 i.e. systems transfer power); wherein the wireless power transmission apparatus as in claim 1; and the wireless power reception apparatus comprises the power reception coil (Figs. 1-5 Items 350 & 518), which magnetically couples with the power transmission coil during power transmission (Figs. 1-4 Items 214, 352, 414), the power reception-side resonant capacitor (Figs. 1-4 Items 352 354 & 356 & Par. [0047] i.e. applied to receive circuitry), which is connected to the power reception coil (Figs. 1-5 Items 352 & 518 & Par. [0059]), and a rectification circuit that converts an AC voltage generated in the power reception coil to a DC voltage (Fig. 5 Item 520 & Par. [0060]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0237292) in view of Kappeler et al. (US 2013/0207603) as applied to claim 1 above, and further in view of Baarman et al. (US 2008/0079392).

In regard to claim 4: (Currently Amended) 
Modified Jeong further discloses the wireless power transmission apparatus as in claim 1, 

Baarman discloses an abnormality reporting circuit that reports an abnormality to a user or to an external destination (Fig. 2 Item 23 referred to as item 20 in spec & Par. [0063] i.e. red LED flashes); wherein the abnormality reporting circuit reports an abnormality to the user or to the external destination (Fig. 2 Item 23 referred to as item 20 in spec & Par. [0063] i.e. red LED flashes) if the absolute value of a change in an operating frequency of the self- oscillation circuit is equal to or greater than a prescribed threshold value (Fig. 2 Item 23 referred to as item 20 in spec & Par. [0064] i.e. freq driven above a safe threshold).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known wireless power system of modified Jeong with the known abnormality reporting system of Baarman as doing so would provide an increase in overall safety of the system.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0237292) in view of Kappeler et al. (US 2013/0207603) as applied to claim 1 above and further in view of another embodiment of Kappeler et al. (US 2013/0207603).

In regard to claim 5: (Currently Amended) 
Modified Jeong further discloses the wireless power transmission apparatus as in claim 1 including the controller (Fig. 4 Item 415)

Kappeler in another embodiment teaches the use of serially connected switches connected to at least one of a pair of power input terminals (Fig. 12 Item S_mains or M3 i.e. if following a serial path).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known use of input switches to remove external power within another embodiment of the wireless power system of Kappeler with the known wireless power system of Jeong as doing so would have yielded the predictable results of an increase in safety for the system.  
Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, in re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/12/2022